                          UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                              ASHEVILLE DIVISION
                                 1:17-cv-50-FDW

CHRISTOPHER LEE MICHELSON,                )
                                          )
                  Plaintiff,              )
                                          )
vs.                                       )                        AMENDED ORDER
                                          )
VAN DUNCAN, et al.,                       )
                                          )
                  Defendants.             )
__________________________________________)

       THIS MATTER is before the Court sua sponte with regards to the trial schedule.

       The pretrial submission deadlines and rules set forth in the Court’s prior Order, (Doc. No.

183), remain in effect. However, the trial date is being moved up by one day. The parties must be

present for docket call and jury selection to take place at 9:00 AM on Monday, March 2, 2020 in

Courtroom 1-1 of the Charles R. Jonas Federal Building, 401 W. Trade Street, Charlotte, NC.

       IT IS SO ORDERED.


                                     Signed: February 5, 2020
